DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
The filing on 09/16/2022 amended claims 1, 4, 9, 17, 18, and cancelled claim 20.  Claims 1-19 and 21 are pending and rejected.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12 and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 12 recites “wherein light illuminating the substrate does not produce significant reflective glare into a primary viewing angle range of about +/−30 degrees with respect to normal to the surface of the substrate, but does produce glare outside of the primary viewing angle range.”  Claim 17 recites, “wherein there is no significant back-scattering of light passing through an interface between the top surfaces of the frustums and the surface of the second substrate, and wherein there is no significant degradation in transmission of light passing through the substrate, the frustums, and second substrate due to the interfaces.”  The specification does not disclose all possible structures/materials or representative examples all possible structures/materials that produce the above claimed results/effects.  There is no evidence that the applicant/s had possession of the entire claimed scopes of claim 12 and 17.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
Claim 9 recites “one or more parameters of the frustums has been varied during manufacturing to optimize optical performance.”  There is no disclosure in the specification or the claims regarding the aspect of the optical performance being optimized.  One of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim Rejections – 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6, 7, 9, and 11-19 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Lee (US 20180031907 A1).
Regarding claim 1, Lee teaches a privacy screen (120, 220, 320, 520; Fig. 2-22) for a display or a window comprising an array of frustums (124, 224, 324, P1) positioned on a substrate (121, 221, 321, 531) wherein an index of refraction of the substrate (121, 221, 321, 531) is comparable to an index of refraction of the frustum, wherein an index of refraction of the spaces (125, 225, 325, P2) between the frustums (124, 224, 324, P1) is lower than the index of refraction of the frustums (124, 224, 324, P1; [0053], [0095], [0107], [0157], [0192]), wherein incoming light is controlled in at least one direction and wherein the array of frustums, inherently, comprises multiple sizes of frustums, multiple shapes of frustums, multiples heights of frustums, multiple orientations of frustums, or combinations thereof.
Regarding claim 2, Lee further teaches a base of the frustum is larger than the top of the frustum (Fig. 2).
Regarding claim 3, Lee further teaches the substrate (121, 221, 321, 531) and the frustums (124, 224, 324, P1) comprise the same material or different materials.
Regarding claim 4, Lee further teaches the frustums (124, 224, 324, P1) are aligned with pixels of a display (Fig. 6B and 7B).
Regarding claim 6, Lee further teaches the substrate (121, 221, 321, 531) is flexible, rigid, or a combination thereof.
Regarding claim 7, Lee further teaches the frustums (124, 224, 324, P1) comprise conical frustums (124, 224, 324, P1; Fig. 4), square frustums (124, 224, 324, P1; Fig. 2), pentagonal frustums, hexagonal frustums, octagonal frustums, n-gon frustums, rectangular frustums (124, 224, 324, P1; Fig. 17A), diamond frustums, rhombus frustums, quadrilateral frustums, star frustums, donut frustums, irregular polygon frustums, frustums hollowed out by removing a central region of the frustum of a certain shape, or any combination thereof.
Regarding claim 9, Lee further teaches one or more parameters of the frustums (124, 224, 324, P1) has been varied during manufacturing to optimize optical performance, wherein the parameters include height, size, spacing from a center of one frustum to a center of an adjacent frustum, arrangement, rotation of the frustum about an axis normal to a surface of the substrate (121, 221, 321, 531), angles between a side of the frustum and the base of the frustum, centeredness of the top surface of the frustums (124, 224, 324, P1) with respect to the base of the frustums (124, 224, 324, P1), index of refraction of the frustums (124, 224, 324, P1), and combinations thereof ([0155], [0156]).  Note: "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Regarding claim 11, Lee further teaches the top surfaces of the frustums (124, 224, 324, P1) are co-planar with each other and parallel to the surface of the substrate (121, 221, 321, 531; Fig. 2, 6B, 7B, 8, 10, 11, 19A, 19B, 19C, 19D) or wherein the top surfaces of the frustums (124, 224, 324, P1) are parallel to each other but not parallel to the surface of the substrate (121, 221, 321, 531) or wherein a tilt of the top surfaces of the frustums (124, 224, 324, P1) vary by a gradient with respect to the surface of the substrate (121, 221, 321, 531).
Regarding claim 12, Lee further teaches the frustums (124, 224, 324, P1) comprise steep side walls having a steepness of about 80 degrees from a plane of the surface of the substrate (121, 221, 321, 531; [0155]), wherein light illuminating the substrate (121, 221, 321, 531) does not produce significant reflective glare into a primary viewing angle range of about +/−30 degrees with respect to normal to the surface of the substrate (121, 221, 321, 531), but does produce glare outside of the primary viewing angle range.
Regarding claim 13, Lee further teaches an internal angle of a side of the frustum to the base of the frustum is in the range of about 45 to 90 degrees (Fig. 2, 6B, 7B, 8, 10, 11, 19A, 19B, 19C, 19D; [0155], [0190]).
Regarding claim 14, Lee further teaches gaps or no gaps exist between the bases of adjacent frustums (124, 224, 324, P1) in the array (Fig. 2, 6B, 7B, 8, 10, 11, 19A, 19B, 19C, 19D).
Regarding claim 15, Lee further teaches the gap between the bases of adjacent frustums (124, 224, 324, P1) comprises a size of about 0-5 times the width of the base of the frustums (124, 224, 324, P1; Fig. 2, 6B, 7B, 8, 10, 11, 19A, 19B, 19C, 19D).
Regarding claim 16, Lee further teaches the frustums (225) are an inverse surface relief of frustums or a mixture of frustums and inverse surface relief of frustums (225) and wherein the inverse surface relief structures have a lower index of refraction than surrounding material ([0095]).
Regarding claim 17, Lee further teaches a second substrate (123, 223, 323, 523) is bonded to the top surfaces of the frustums (124, 224, 324, P1), wherein the top surfaces of the frustums (124, 224, 324, P1) are in contact with a surface of the second substrate (123, 223, 323, 523), wherein the second substrate (123, 223, 323, 523) comprises a same index of refraction as the frustums (124, 224, 324, P1) and a substrate (121, 221, 321, 531) that comprises the frustums (124, 224, 324, P1; Fig. 2, 6B, 7B, 8, 10, 11, 19A, 19B, 19C, 19D; [0054]; [0096]), wherein there is no significant back-scattering of light passing through an interface between the top surfaces of the frustums (124, 224, 324, P1) and the surface of the second substrate (123, 223, 323, 523), and wherein there is no significant degradation in transmission of light passing through the substrate (121, 221, 321, 531), the frustums (124, 224, 324, P1), and second substrate (123, 223, 323, 523) due to the interfaces.
Regarding claim 18, Lee further teaches a second substrate (123, 223, 323, 523) is in contact with a portion of the top surfaces of each frustum (124, 224, 324, P1), and wherein the second substrate (123, 223, 323, 523) comprises a same index of refraction as the frustums (124, 224, 324, P1) and the substrate (121, 221, 321, 531; Fig. 2, 6B, 7B, 8, 10, 11, 19A, 19B, 19C, 19D; [0054]; [0096]).
Regarding claim 19, Lee further teaches the frustums (124, 224, 324, P1) are rectangular frustums (124, 224, 324, P1) that extend over the entire privacy screen (120, 220, 320, 520) or beyond the edges of the privacy screen (120, 220, 320, 520; Fig. 17A-19E).

Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Gaides (US 20070160811 A1).
Regarding claim 1, Gaides teaches a privacy screen (Fig. 1-5) for a display or a window comprising an array of frustums (110) positioned on a substrate (130) wherein an index of refraction of the substrate is comparable to an index of refraction of the frustum, wherein an index of refraction of the spaces (250) between the frustums (110) is lower than the index of refraction of the frustums (110), wherein incoming light is controlled in at least one direction ([0030]), and wherein the array of frustums, inherently, comprises multiple sizes of frustums, multiple shapes of frustums, multiples heights of frustums, multiple orientations of frustums, or combinations thereof.
Regarding claim 5, Gaides further teaches an anti-reflective coating, a transparent dielectric coating, or a combination thereof ([0032]).

Claims 1 and 8 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Yan (US 20150036080 A1).
Regarding claim 1, Yan teaches a privacy screen (Fig. 1-9C) for a display or a window comprising an array of frustums positioned on a substrate wherein an index of refraction of the substrate is comparable to an index of refraction of the frustums (Fig. 1-4 and 6), wherein an index of refraction of the spaces between the frustums is lower than the index of refraction of the frustums, wherein incoming light is controlled in at least one direction (Fig. 1-4 and 6), and wherein the array of frustums, inherently, comprises multiple sizes of frustums, multiple shapes of frustums, multiples heights of frustums, multiple orientations of frustums, or combinations thereof.
Regarding claim 8, Yan further teaches the height of the frustum is like the width of the frustum ([0030]).

Claims 1 and 10 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Boyd (US 20130004728 A1).
Regarding claim 1, Boyd teaches a privacy screen (Fig. 1-52) for a display or a window comprising an array of frustums (150, 160, 170; [0068], [0070], [0082]) positioned on a substrate wherein an index of refraction of the substrate is comparable to an index of refraction of the frustums (150, 160, 170), wherein an index of refraction of the spaces between the frustums (150, 160, 170) is lower than the index of refraction of the frustums (150, 160, 170), wherein incoming light is controlled in at least one direction, and wherein the array of frustums, inherently, comprises multiple sizes of frustums, multiple shapes of frustums, multiples heights of frustums, multiple orientations of frustums, or combinations thereof.
Regarding claim 10, Boyd further teaches a portion of the top surface of the frustum is raised up above the rest of the surface of the frustum (Fig. 13, 14, 25-28, 36) or wherein the portion of the top surface of the frustum is raised up is a lip around the perimeter of the top surface of the frustum or a region within the top surface of the frustum, or a mixture thereof.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee/Gaides/Yan/Boyd in view of Chen (US 20190324328 A1).
Regarding claim 21, Lee/Gaides/Yan/Boyd teaches a privacy screen for a display or a window comprising an array of frustums positioned on a substrate wherein an index of refraction of the substrate is comparable to an index of refraction of the frustum, wherein an index of refraction of the spaces between the frustums is lower than the index of refraction of the frustums, wherein incoming light is controlled in at least one direction (See the rejections of claim 1).
Lee/Gaides/Yan/Boyd does not explicitly teach the frustums comprise a lip around the perimeter of the top surface of the frustum.
Chen teaches the frustums comprise a lip around the perimeter of the top surface of the frustum (Fig. 6C-6J; [0044]).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Lee/Gaides/Yan/Boyd with Chen; because it allows improved brightness uniformity.

Response to Arguments
Applicant's arguments with respect to claims 1, 12, and 17 have been considered but are found not persuasive; hence the rejection/s of all pending claims are maintained.
Regarding claims 12 and 17, applicant/s argue, 
The Action stated that the specification does not disclose all possible structures/materials or representative examples that produce the above claimed results effects. However, this is not correct. Figures 23-33 show ray tracings with angles of incidences for zero degrees, for five degrees, for ten degrees, for fifteen degrees, for twenty degrees, for twenty-five degrees, for thirty degrees, for forty degrees, for fifty degrees, for sixty degrees, and for seventy degrees. Furthermore, Figures 48-53 show examples of radiant intensity distribution plots for various arrays. Also, Figures 54-57 show examples of light incident on an e-reader surface having a substrate applied to the display. 
Thus, there are ample examples and disclosure within the specification to demonstrate that these claims satisfy the written description requirement, and it is respectfully requested that these rejections be withdrawn.  (Remarks; p. 5).
Examiner respectfully disagrees.  Regarding claim 12, the above examples do not show that applicant/s possess all possible techniques that produce “light illuminating the substrate does not produce significant reflective glare into a primary viewing angle range of about +/−30 degrees with respect to normal to the surface of the substrate, but does produce glare outside of the primary viewing angle range.”  For an example, interference coatings, which are well known in the art to produce the same results as claimed, are not in any way part of the disclosure; yet the claim scope of claim 12 covers interference coatings.
Regarding claim 17, the above examples do not show examples all possible techniques relating to having “no significant back-scattering of light passing through an interface between the top surfaces of the frustums and the surface of the second substrate, and wherein there is no significant degradation in transmission of light passing through the substrate, the frustums, and second substrate due to the interfaces.”  The above examples only show the techniques that produce reduction in glare in certain viewing angles and increase in glare in other viewing angels, moire effects.
Regarding the 102 rejection/s of claim 1, applicant/s argue, Lee/Gaides/Yan/Boyd “fails to teach that the array of frustums comprises multiple sizes of frustums, multiple shapes of frustums, multiples heights of frustums, multiple orientations of frustums, or combinations thereof, as recited in newly amended claim 1.”  Lee/Gaides/Yan/Boyd also “fails to teach that the frustums comprise a lip around the perimeter of the top surface of the frustum.”
The array of frustums having multiple sizes of frustums, multiple shapes of frustums, multiples heights of frustums, multiple orientations of frustums, is inherent.  It is not possible for the frustums to have identical size and dimensions.
Lastly, claim 1 does not claim a lip around the perimeter of the top surface of the frustum.
 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO-LUAN Q LE whose telephone number is (571)270-5362.  The examiner can normally be reached on Monday-Friday; 9:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272 230303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Any response to this action should be mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, Virginia 22313-1450

Or faxed to:
(571) 273-8300, (for formal communications intended for entry)
		Or:
(571) 273-7490, (for informal or draft communications, please label “PROPOSED” or “DRAFT”)

Hand-delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA  22314

/BAO-LUAN Q LE/
Primary Examiner, Art Unit 2882